department of the treasury internal_revenue_service washington d c date o f f ic e o f c h ief c o u n sel uil cor-128216-01 number info release date dear this letter is in response to your request dated date for further information regarding the recently published temporary and proposed_regulations concerning electronic payee statements specifically in your letter you pose a series of four questions generally relating to security requirements in the current regulations and those that might be imposed at a later date we will attempt to address your questions below the electronic payee statements regulations are intended to facilitate the electronic furnishing of payee statements to individuals who elect to receive such information electronically from a website rather than receiving a paper copy of the statement the regulations are very specific in that they apply only to the forms w-2 forms 1098-e and forms 1098-t generally the payee must opt into the program and then only after consent has been obtained from the payee and the payee has demonstrated the ability to access the website with the proper software can the payor meet the furnishing requirement of the code by posting the statement to a website in the preamble to the regulations both internal_revenue_service irs and the department of treasury treasury request comments on the whether the final regulations should prescribe standards to ensure confidentiality of taxpayer information posted on a website as the preamble states u ntil final regulations are issued the treasury_department and the irs expect that furnishers will take reasonable precautions to ensure confidentiality of taxpayer information at this time the service is planning on holding a public hearing on the temporary and proposed_regulations on date in addition we have received additional written comments regarding this regulation as the preamble states the service and treasury expect that furnishers will take whatever precautions they feel are necessary to protect cor-128216-01 the confidentiality of taxpayer information as such no specific security requirements have been required by temporary and proposed_regulations no decisions have been made with regard to whether the service and treasury will require specific security requirements in the interests of protecting confidential taxpayer information as of this date we encourage you to submit any written comments you may have to the service by mailing them to the address provided in the notice of proposed rulemaking published on date along with these regulations if you have any questions please feel free to contact either myself or laura c nash at not a toll free number sincerely james c gibbons chief branch administrative provisions judicial practice division
